DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 12/09/2020. Claims 1, 5-9, 13-14, and 1-17 have been amended. Claims 3-4, 11-12, and 19-20 have been canceled. Claims 21-26 have been newly added. Claims 1-2, 5-10, 13-18, and 21-26 have been examined and are pending.
Response to Arguments
Acknowledgement to applicant's amendment to claim 7 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claim 7 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 12/09/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “...Independent Claims 1, 9, and 17 Mutagi and Jakobsson do not teach or suggest, among other things, selecting, by the electronic device or a server computer in communication with the electronic device, an authentication type based on user attributes, device attributes, and operating environment attributes. The cited portion of Mutagi describes “dynamic user authentication” which “may depend upon the source of data a user is trying to access [alleged to map to the claimed “operating environment attributes”] [and] also . . .the type of data being accessed.” (Col. 2, li. 22 - 35).
		Mutagi does not describe selecting an authentication type based on user attributes, which are described in the present application as including “user preferences, authentication activity, habituation to a certain authenticator, colocation with other users, predictive behavior with respect to how familiar the user becomes with the use of certain authenticators (e.g., initial exploration of a new authenticator, only limited use of certain authenticators, increased use of particular authenticators over time), etc.” (¶ 24). Mutagi further does not describe the use of device attributes, which are described in the present application as including “attributes corresponding to hardware components and software (e.g., applications) implemented by or within the device [such as] camera specifications, battery levels, screen brightness, playback volume, magnetometers, BLE and wireless connections (e.g., geolocation and/or colocation), barometers, accelerometers, gyroscopes (e.g., orientation), microphones, time stamps, timekeeping devices, and other hardware and software settings, or components.” (¶25).” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mutagi is an invention based on dynamic user authentication where an automatic speech recognition (ASR) transforms audio data through used of natural language understanding (NLU) to derive meaning from text input. [Col 1, lines 60-67]. A server 120 containing various components discussed below and shown in Fig. 2 determines one or more user volume [col 2, lines 1-5 and col 13, lines 39-67, col 14, lines 1-33, and col 16, lines 1-21].
The TTS module 314 includes: a TTS front end (TTSFE 316) transforms the input data into a symbolic linguistic representations and a speech synthesis engine 318. The parametric synthesis engine 332 which is part of the speech synthesis engine 318 Fig. 3 shows UAE 210 and CP 290 inputting into TTS module 314 [col 14, lines 12-23].
Lastly, the ASR assigns and matches spoken utterances based on a similarity of sound to stored (acoustic) models 253 for likelihood that a particular word is a match. The ASR also include an acoustic front end (AFE) 256 and a speech recognition engine 258 which determine features or quality of the audio from known in art techniques of linear discriminant analysis, perceptual linear predictive (PLP), etc.  [col 9, lines 8-20, 27-30 and 40-49]. Hence, these techniques appear to be examples of an authentication based on an authentication activity or predictive behavior; where the rules, models and information for each identified domain is applied to the utterances or spoken words [Col 10, lines 18-30 and Col 11, lines 12-15 and lines 36-40].
Applicant’s arguments: “The cited references further fail to teach or suggest selecting... an authentication type . . . using a set of heuristically determined authentication rules determined using an online learning component comprising a user specific learner and a cluster specific learner that learns behavior from a set of similar users using attribute based entity clustering.
		The cited portion of Mutagi describes an NLJ module (alleged to map to the claimed online learning component) that has a NER module ( alleged to map to the claimed cluster specific learner and utilizes gazetteer information (alleged to map to the claimed user specific learner). (Office Action p. 7, citing Mutagi Col. 10, li. 25 - 30, 35 -38, and 42 - 44).
		In the present application, a user specific learner is configured to learn user authentication preferences (e.g., using a neural network), (¶83, 90, 96). “[U]ser-specific learning can be tied specifically to a particular user's preferences for modifying the authentication rule set 112 to be applicable to that specific user.” (¶83).
		In Mutagi, on the other hand, the “gazetteer information” is “domain-indexed lexical information associated with a particular user and/or device. For example ... a user's music-domain lexical information might include album titles, artist names, and song names.” (Col. 11, li. 42 - 47). As is known in the art of natural language processing, a gazetteer is a dictionary, not a learner.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that there is no mention of a dictionary with respects to the gazetteer information 285; as such the NLU 260 processing with the included NER 262 may also use the gazetteer information 284 for entity resolution. Hence, the linking is a process that is being performed specifically to a user's preferences link to a certain domain (i.e. shopping) associated to a user's music collection for example [col 10, lines 42-49]. NLU 260 takes text data which is transformed input audio data 111; makes semantic interpretation of text data [col 10, lines 51-53]. NLU 260 processes several textual inputs to determine annotation or TAG; or "domain" (i.e. having a common theme, such as “shopping”, “music”, “calendaring”, etc.) of utterance to narrow down which service offer by an endpoint device [Col 24, lines 24-32].  Moreover, the heuristic machine learning Mutagi teaches are techniques such as linear classifiers, support vector machines, and decision trees that perform linguistic analysis to identify matches that corresponds to a stored keyword; as well as training machine learners (i.e. statistical learning, supervised learning, semi-supervised learning, stochastic learning, and stochastic gradient descent establishing “ground truths” [Col 8, lines 1-20, Col 19, lines 50-67, and Col 20, lines 8-10 and 18-20].
Applicant’s arguments: “In the present application, a cluster specific learner that learns behavior from a set of similar users using attribute based entity clustering is described as "learning authentication behaviors and patterns from other similar users to better tailor the authentication rule set 112 to specific types of users. Attribute based dynamic entity clustering 118 can be used to dynamically cluster users, devices, and operating environments based on their attributes over time .... Techniques such ask-means, rank-order, hierarchical clustering, or others can be used. This can help provide an improved authentication experience based on how other similar users behave." (¶86)
		In Mutagi, on the other hand, the “NER module 262 receives an utterance in the form of ASR results and attempts to identify relevant grammars and lexical information that may be used to construe meaning.” (Col. 11, li. 24 - 26). As is known in the art of natural language processing, an NER labels words with entity types and is not traditionally based on any type of user clustering. Indeed, Mutagi is silent to clustering.
		Thus, independent claims 1, 9, and 17 are not obvious over the cited references. The remaining claims include the recitations of the independent claims by way of dependency, and are patentable over the cited references for at least the same reasons. The Applicant respectfully request withdrawal of the 35 USC §§ 102 and 103 rejections..”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mutagi does disclose does not outright state clustering; however, there is a grouping of feature vectors that are analogous to this technique for machine learning.  [See Mutagi, Col 9, lines 50-90, Col 10, lines 3-50, 25-30, 35-38, and 42-44: Feature vector data arriving at server from various another source(s) will have acoustic information is grouped by feature vectors matching a language phoneme] 
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027, 662 B1).
Regarding currently amended claim 17, Mutagi teaches a method comprising: 
receiving, by a processor, user attributes, device attributes, and [[/or]] operating environment attributes associated with a plurality of electronic devices; [Mutagi, Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) executed by controllers/processors (904/1004) (a processor)]
determining by the processor, an authentication model comprising a set of heuristically determined authentication rules determined using an online learning component comprising a user specific learner and a cluster specific learner that learns behavior from a set of similar users using attribute based entity clustering based at least upon the user attributes, device attributes, and/or operating environment attributes; [Mutagi , Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) executed by controllers/processors (904/1004) (a processor). Col 2, line 22-35: dynamic user authentication refers to the particular method, confidence, or other aspect of user authentication being tailored to each occurrence of user attempting to access a device. The type of user authentication (an authentication type) may depend upon source of data a user is trying to access. Each source of data and/or type of data may have a threshold confidence used by the device or system (operating environment attributes) to determine one or more data input techniques to use to authenticate the user. Col 19, lines 50-57: Various machine learning techniques (i.e. inference engines, trained classifiers, etc.) may be used to perform the training of components that determine a user authentication confidence or otherwise process user authentication data, such as a user authentication engine 210. Col 19, lines 39-47: Various techniques to determine either the weighted user confidence scores (529) or normalized user authentication confidence scores (530); certain embodiments have various rules and/or trained models (an authentication model) configured to process incoming user authentication data to determine a weighted/normalized score, based on training data indicating how various user authentication data may be received from various sources and how confidence level of authentication data may be determined and then weighted] [Mutagi, Col 9, lines 50-90, Col 10, lines 3-50, 25-30, 35-38, and 42-44: Feature vector data arriving at server from various another source(s) will have acoustic information is grouped by feature vectors matching a language phoneme (a set of similar users using attribute based entity clustering).  Natural language processing (NLU) conversion of text data into command; where the NLU include: NLJ module/component 260 (an online learning component) that has named entity recognition (NER) module 262 and intent classification (IC) module 264. The NLU module 260 also utilizes gazetteer information 285 stored in entity library storage 282. See Col 10, lines 1-22: Col 11, lines 52-58: An utterance may be processed by applying rules, models, and information applicable to each identified domain (modifying the set of heuristically determined authentication rules based on 3authentication activities of other users). For example, identifying an utterance as both communications and/or music using a natural language understanding (NLU) 260 module]

receiving, by the processor, a request to access an electronic device; [Mutagi, Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004). Col 6, lines 56-67: system 100 processes command utterances corresponding to requests (a request from a user) for content (e.g. “get my bank account credit card statement”)…one skilled in the art should appreciate the present disclosure is not so limited. Col 7, lines 5-10: Present disclosure describes dynamic authentication technique to authenticate a user, where system determines if user is authorized to access resource based on successful authentication of user (a user to access the electronic device)] and 
selecting a type of authentication based upon the request and the authentication model. [Mutagi, Col 2, lines 30-45: Present disclosure provides system, methods, and devices that enable dynamic user authentication; where user authentication may depend upon the type of data being accessed or contextual situation of user (user attributes) (i.e. user is located a threshold distance from device where microphone captures and then is analyzed, along one or more images captured by camera). Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004). Col 2, line 22-35: dynamic user authentication refers to the particular method, confidence, or other aspect of user authentication being tailored to each occurrence of user attempting to access a device. The type of user authentication (an authentication type) may depend upon source of data a user is trying to access. Each source of data and/or type of data may have a threshold confidence used by the device or system (operating environment attributes) to determine one or more data input techniques to use to authenticate the user.]

Regarding claim 18, Mutagi teaches claim 17 as described above.
Mutagi teaches modifying the set of heuristically determined authentication rules based on 3authentication activities of other users, wherein the heuristically determined
4authentication rules are dynamically evolving. [Mutagi, Col 10, lines 1-22: Col 11, lines 52-58: An utterance may be processed by applying rules, models, and information applicable to each identified domain (modifying the set of heuristically determined authentication rules based on 3authentication activities of other users). For example, identifying an utterance as both communications and/or music using a natural language understanding (NLU) 260 module. Col 20, lines 8-25: When applying machine learning techniques, machine learning processes need to be trained; requires establishing “ground truth” (i.e. accuracy of training set’s classification for supervised learning techniques) for training examples (i.e. train classifier(s)/model(s)), first or second models. Many different training examples are used to train classifier(s)/model(s). Col 19, lines 50-57: Various machine learning techniques (i.e. inference engines, trained classifiers, etc.) may be used to perform the training of components that determine a user authentication confidence or otherwise process user authentication data (wherein the heuristically determined 4authentication rules are dynamically evolving), such as a user authentication engine 210.]
Regarding new claim 21, Mutagi teaches claim 17 as described above.
Mutagi teaches wherein the online learning component comprises a generic learner. [See Mutagi, Col 13, line 65-67 and Col 14, lines 1-10: The command processor 290 (a generic learner) may indicate the need for user authentication to a user authentication engine 210 of server 120. Col 14, lines 3-5: Command processor 290 sends tagged text data to a TTS module 314]
Regarding new claim 22, Mutagi teaches claim 17 as described above.
Mutagi teaches wherein the user specific learner and the cluster specific learner include separate neural networks. [See Mutagi, Col 10, lines 25-30, 35-38, and 42-44]

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027,662 B1), in view of Jakobsson et al., hereinafter (“Jakobsson”), US PG Publication (2012/0137340 A1), was submitted in 07/24/2019 IDS.
Regarding claims 1 and 9, Mutagi teaches a computer-implemented method for optimizing device authentication, the method comprising; system comprising: an electronic device comprising a processor and a computer readable medium, the computer readable medium comprising code executable by the processor for implementing a method comprising: 
receiving, by an electronic device, a request from a user to access the electronic device; [Mutagi, Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004). Col 6, lines 56-67: system 100 processes command utterances corresponding to requests (a request from a user) for content (e.g. “get my bank account credit card statement”)…one skilled in the art should appreciate the present disclosure is not so limited. Col 7, lines 5-10: Present disclosure describes dynamic authentication technique to authenticate a user, where system determines if user is authorized to access resource based on successful authentication of user (a user to access the electronic device)]
selecting, by the electronic device or a server computer in communication with the electronic device, an authentication type based on user attributes, device attributes, and/or operating environment attributes using a set of heuristically determined authentication rules; [Mutagi, Col 2, lines 30-45: Present disclosure provides system, methods, and devices that enable dynamic user authentication; where user authentication may depend upon the type of data being accessed or contextual situation of user (user attributes) (i.e. user is located a threshold distance from device where microphone captures and then is analyzed, along one or more images captured by camera). Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004). Col 2, line 22-35: dynamic user authentication refers to the particular method, confidence, or other aspect of user authentication being tailored to each occurrence of user attempting to access a device. The type of user authentication (an authentication type) may depend upon source of data a user is trying to access. Each source of data and/or type of data may have a threshold confidence used by the device or system (operating environment attributes) to determine one or more data input techniques to use to authenticate the user. Col 19, lines 50-57: Various machine learning techniques (i.e. inference engines, trained classifiers, etc.) may be used to perform the training of components that determine a user authentication confidence or otherwise process user authentication data, such as a user authentication engine 210. Col 19, lines 39-47: Various techniques to determine either the weighted user confidence scores (529) or normalized user authentication confidence scores (530); certain embodiments have various rules (a set of heuristically determined authentication rules) and/or trained models configured to process incoming user authentication data to determine a weighted/normalized score, based on training data indicating how various user authentication data may be received from various sources and how confidence level of authentication data may be determined and then weighted]
prompting, by the electronic device, the user for authentication data corresponding to the selected authentication type; [Mutagi, Col 2, lines 11-23: User authentication is used each time a user wants to access the device system or data stored therein; examples include: user inputting a “passcode”, biometric data (e.g. sensor measuring physical characteristic of user – heart rate, finger print, retina scan Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004). Col 14, lines 8-11: TTS module 314 may also receive text data from user authentication engine 210, to create synthesized speech that prompts a user to provide authentication data]
receiving, by the electronic device, the authentication data corresponding to the selected authentication type; [Mutagi , Fig. 10 and Col 26, lines 1-3: Each device (i.e. server(s) 120 or application server(s) 125 or device(s) 110) (electronic device or a server) executed by controllers/processors (904/1004).] and 
However, Mutagi fails to explicitly teach but Jakobsson teaches granting, by the electronic device, permission for the user to access the electronic device based on verification of the received authentication data. [Jakobsson 20120137340 A1, ¶¶0023 and 0047-0048: If it is deemed safe to authenticate the user without prompting for a password or security question, it is deemed safe to grant access to the user. Contextual data collector 230 collects contextual data about user 160; Examples of contextual data 235 and 238 include locations, movements, actions, biometrics, authentication outcomes, application usage, web browser data (e.g., recently visited sites), etc. Contextual data 235 and 238 can be collected from a device, a carrier, and/or a third-party provider.  ¶¶0051-0052 and 0055: As shown in Figs. 3 and 5 show a method and apparatus 500 (electronic device) for implicitly authenticating a user to access a controlled resource, where the system receives a user access request containing login credentials (the received authentication data) for resource authentication. The apparatus 500 includes a processor 510, a memory 520, a request-receiving mechanism 540, a user-behavior-modeling mechanism 560, an implicit-authenticating mechanism 530 (verification of the received authentication data), a behavior-measure-adjusting mechanism 550, a data-collecting mechanism 570, and storage 555]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a dynamic user authentication of Mutagi before him or her by including the teachings of implicit authentication of Jakobsson. The motivation would have been obvious to try using the implicit-authenticating mechanism to confirm the validity of a user based on measurements of contextual matches of current data when determining if rule is to be updated [Jakobsson ¶¶0054-0056].
Regarding claims 2 and 10, the combination of Mutagi and Jakobsson teach claim 1 as described above.
Mutagi teaches modifying the set of heuristically determined authentication rules based on 3authentication activities of other users, wherein the heuristically determined
4authentication rules are dynamically evolving. [Mutagi, Col 10, lines 1-22: Col 11, lines 52-58: An utterance may be processed by applying rules, models, and information applicable to each identified domain. For example, identifying an utterance as both communications and/or music using a natural language understanding (NLU) 260 module. Col 20, lines 8-25: When applying machine learning techniques, machine learning processes need to be trained; requires establishing “ground truth” (i.e. accuracy of training set’s classification for supervised learning techniques) for training examples (i.e. train classifier(s)/model(s)), first or second models. Many different training examples are used to train classifier(s)/model(s)]

	Regarding claims 5 and 13, the combination of Mutagi and Jakobsson teach claim 4 as described above.
Mutagi teaches wherein the online learning component comprises a generic learner. [Mutagi, Col 13, line 65-67 and Col 14, lines 1-10: The command processor 290 (a generic learner) may indicate the need for user authentication to a user authentication engine 210 of server 120. Col 14, lines 3-5: Command processor 290 sends tagged text data to a TTS module 314]

Regarding currently amended claims 6 and 14, the combination of Mutagi and Jakobsson teach claim 1 as described above.
Mutagi teaches wherein the user specific learner and the cluster specific learner include separate neural networks. [See Mutagi, Col 10, lines 25-30, 35-38, and 42-44]

Regarding currently amended claims 8 and 16, the combination of Mutagi and Jakobsson teach claim 1 as described above.
Mutagi teaches wherein the user specific learner and the cluster specific learner are separate layers in a single neural network, and wherein the user specific learner and the cluster specific learner are attributed weights based on the user attributes, the device attributes, and/or the operating environment attributes. [See Mutagi, Col 10, lines 25-30, 35-38, and 42-44]

Regarding claim 15, the combination of Mutagi and Jakobsson teach claim 14 as described above.
Mutagi teaches wherein the separate neural networks include a recurrent neural network such as an LSTM. [Mutagi, Col 8, lines 40-43: Approach includes discriminative information incorporates a hybrid deep neural network (DNN)-HMM/recursive neural network (RNN)]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027,662 B1), in view of Jakobsson et al., hereinafter (“Jakobsson”), US PG Publication (2012/0137340 A1), was submitted in 07/24/2019 IDS, in view of Deselaers et al., hereinafter (“Deselaers”), US PG Publication (2018/0188938 A1).
Regarding claim 7, the combination of Mutagi and Jakobsson teach claim 6 as described above.
However, the combination of Mutagi and Jakobsson fail to explicitly teach but Deselaers teaches wherein the separate neural networks include a recurrent neural network such as an LSTM or GRU. [Deselaers, ¶0027: a neural network within the touch interpretation prediction model is a long short-term memory (LSTM) neural network, a gated recurrent unit (GRU) neural network, or other form of recurrent neural network.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mutagi and Jakobsson before him or her by including the teachings of a multi-task machine learning for predicted touch interpretations of Deselaers. The motivation would have been obvious to try using machine-learned touch interpretation prediction model can include a neural network and inputting the raw touch sensor data includes inputting the raw touch sensor data into the neural network of the machine-learned touch [Deselaers, ¶0027].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027,662 B1), in view of Deselaers et al., hereinafter (“Deselaers”), US PG Publication (2018/0188938 A1).
Regarding new claim 23, Mutagi teaches claim 17 as described above. 
However, Mutagi fails to explicitly teach but Deselaers teaches wherein the separate neural networks include a recurrent neural network comprising an LSTM. [Deselaers, ¶0027: a neural network within the touch interpretation prediction model is a long short-term memory (LSTM) neural network, a gated recurrent unit (GRU) neural network, or other form of recurrent neural network.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mutagi and Jakobsson before him or her by including the teachings of a multi-task machine learning for predicted touch interpretations of Deselaers. The motivation would have been obvious to try using machine-learned touch interpretation prediction model can include a neural network and inputting the raw touch sensor data includes inputting the raw touch sensor data into the neural network of the machine-learned touch [Deselaers, ¶0027].
 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027,662 B1), in view of Jakobsson et al., hereinafter (“Jakobsson”), US PG Publication (2012/0137340 A1), was submitted in 07/24/2019 IDS, in view of Dockendorf et al., hereinafter (“Dockendorf”), US Patent (10,853,738 B1).
Regarding new claims 24 and 25, the combination of Mutagi and Jakobsson teach claim 1 as described above.
However, the combination of Mutagi and Jakobsson fail to explicitly teach but Dockendorf teaches wherein the attribute based entity clustering comprises: k-means clustering, rank-order clustering, or hierarchical clustering. [Dockendorf, Col 2, lines 60-62: an inference circuit for pattern recognition for use within convolutional neural nets for online learning using K-means clustering]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mutagi and Jakobsson before him or her by including the teachings of inference circuit for improving online learning of Dockendorf. The motivation would have been obvious to try using a stochastic rather than a deterministic means when performing data clustering techniques [Dockendorf, Col 1, lines 63-67 and Col 2, lines 45-53].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al., hereinafter (“Mutagi”), US Patent (10,027,662 B1), in view of Dockendorf et al., hereinafter (“Dockendorf”), US Patent (10,853,738 B1).
Regarding new claims 26, Mutagi teaches claim 17 as described above.
However, Mutagi fails to explicitly teach but Dockendorf teaches wherein the attribute based entity clustering comprises: k-means clustering, rank-order clustering, or hierarchical clustering. [Dockendorf, Col 2, lines 60-62: an inference circuit for pattern recognition for use within convolutional neural nets for online learning using K-means clustering] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a dynamic user authentication of Mutagi before him or her by including the teachings of inference circuit for improving online learning of Dockendorf. The motivation would have been obvious to try using a stochastic rather than a deterministic means when performing data clustering techniques [Dockendorf, Col 1, lines 63-67 and Col 2, lines 45-53].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497